DETAILED ACTION
Applicant: GEHRLEIN, Wolfgang
Assignee: Bruker AXS GmbH
Attorney: Philip Conrad (Reg. No.: 34,567)
Filing: Amendment filed 15 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4 and 6-18 are currently pending before the Office, claim 5 was previously indicated allowable and the limitations for it have been incorporated into independent claim 1 and has been accordingly cancelled.  Claims 6-7 and 10 have been amended to changed dependency from cancelled claim 5 to independent claim 1. 

	Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 15 February 2022, with respect to claim rejections have been fully considered and are persuasive in that the previously indicated allowable subject matter has been incorporated into the independent claim 1.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art references are:
Lange et al. – which discloses a beamstop arrangement for an x-ray optical system (Lange et al.: Fig. 1 x-ray source 1 x-ray detector 6; Abstract) that is adjustable in a xy plane (¶14) perpendicular to a z-direction (Fig. 1) including a beamstop (5,41), a carriage (42) that is displaceable ¶14).  However, it fails to disclose a plurality of beamstops of differing size and/or geometry arranged on an exchanging mount and it fails to disclose the exchanging mount is a rotatable carrier wheel with the multiple beamstops each being arranged on the circumference.

    PNG
    media_image1.png
    404
    885
    media_image1.png
    Greyscale

Kim et al. – which discloses a beamstop arrangement (Kim et al.: Fig. 2 beamstops 431,432,433; Fig. 4 beam stopper device 400) for an x-ray optical system (Fig. 4 x-ray source 101; Pg. 3, 19th F.P.) that is adjustable in an xy plane perpendicular (Abstract) including a plurality of beamstops

    PNG
    media_image2.png
    276
    497
    media_image2.png
    Greyscale

(431,432,433) of differing size and/or geometry (Pg. 3, 8th F.P.), which are arranged on an exchanging mount (Fig. 2 400,410,420) and a carriage (450-453) on which the exchanging mount (410,420) is installed that is displaceable in the xy plane (Abstract; Pg. 3, 1st-2nd F.P.) by means of a drive unit (440-443) having at least two positioning motors (Pg. 3, 1st-2nd F.P.).  However, Kim et al. fails to disclose an x-ray optical system adjustable for an optimum setting of the ratio of useful radiation and it fails to disclose the exchanging mount is a rotatable carrier wheel with the multiple beamstops each being arranged on the circumference. 

    PNG
    media_image3.png
    339
    435
    media_image3.png
    Greyscale

Gibson et al. (US Pat. 5,604,353) – which discloses a multi-channel total reflection x-ray optical system (Gibson et al.: Fig. 7 x-ray source 144 beam stop device 142) including a radiation opaque rotatable wheel (Fig. 4 wheel 90)  with interchangeable beam stop devices including a plurality of apertures (92) with varying width and/or shape (C.5:L.58-C.6:L.4).  However, Gibson et al. fails to disclose a beamstop arrangement adjustable in a xy plane for optimum setting of the ratio of useful radiation, it fails to disclose a carriage on which the exchanging mount is installed that is displaceable in the xy plane, and it fails to disclose multiple beamstops arranged on the circumference. 

    PNG
    media_image4.png
    615
    752
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation a beamstop arrangement for an x-ray optical system (10) that is adjustable in an xy plane perpendicular to an x-ray beam (2) in a z-direction including a 7) arranged on an exchanging mount (9’), a carriage (9) on which the exchanging mount (9’) is installed with the carriage (9’) displaceable in the xy plane by means of a drive unit (8) 

    PNG
    media_image5.png
    550
    1470
    media_image5.png
    Greyscale

having at least two positioning motors (8) and wherein the exchanging mount is a rotatable carrier wheel (12’) with the multiple beamstops (7) arranged on the circumference (12’), in combination with the other claimed elements.  Claims 2-4 and 6-18 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884